Citation Nr: 0028629	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-38 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for impotence as 
secondary to a service-connected low back disorder.

2.  Entitlement to service connection for urinary and bladder 
problems as secondary to a service-connected low back 
disorder.

3.  The propriety of the initial 20 percent rating for a low 
back disorder.

4.  Entitlement to a temporary total rating (TTR) beyond 
January 31, 1999, for treatment of a service-connected 
condition requiring convalescence under the provisions of 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976 and from October 1988 to July 1994.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from several rating decisions of the RO.  
By rating decision of May 1995, the RO granted service 
connection for a low back disorder and assigned a 
noncompensable rating.  The veteran appealed for a higher 
initial rating.  By rating decision of August 1996, the RO 
granted a higher initial rating of 20 percent for the 
veteran's low back disorder.  The veteran has continued to 
appeal for a higher rating.  Inasmuch as the appeal involving 
the low back is from an original award, the Board has framed 
that issue as shown on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from 
original awards are not construed as claims for increased 
ratings).  In separate rating decisions of April 1999, the RO 
denied entitlement to a TTR beyond January 31, 1999 under the 
provisions of 38 C.F.R. § 4.30 and denied service connection 
for impotence as secondary to the service-connected low back 
disorder.  By rating decision of July 1999, the RO denied 
service connection for urinary and bladder problems as 
secondary to the service-connected low back disorder.  The 
veteran appealed all of these issues.  He appeared for a 
hearing before the undersigned member of the Board at the RO 
in July 2000.


REMAND

Secondary Service Connection

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

Historically, the veteran has maintained that he has 
impotence, bladder and urinary problems which are related to 
his service-connected low back disorder.  VA outpatient 
treatment records reflect that the veteran has complained of 
urinary incontinence and urgency.  There is no evidence of 
record showing treatment or diagnosis of impotence.

At his July 2000 hearing before the undersigned member of the 
Board, the veteran indicated that he had been seen by 
urologists at Kaiser and at the VA Medical Center (VAMC) in 
West Los Angeles who indicated that there was some 
relationship between the veteran's urinary symptoms and the 
surgery he had for his service-connected back disorder.  He 
noted that he also had regular scheduled appointments in the 
neurology clinic and in the outpatient clinic at the VAMC.  
He noted that he was scheduled to see a urologist at Kaiser 
on August 16, 2000, by the name of Dr. Aboseif.  In addition, 
the veteran testified that he was scheduled for evaluation of 
impotence beginning August 17, 2000, at the VAMC.

Based on the foregoing, the Board finds it appropriate to 
obtain all outstanding pertinent medical records for 
association with the claims folder.  Specifically, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA 

adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Further, insofar as there may be 
something in the record to suggest that evidence exists which 
could make the veteran's claim(s) well-grounded, VA has the 
duty to inform the veteran of his right to submit that 
evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).


Ratings

The veteran and his representative contend, in essence, that 
his low back disorder is more disabling than currently 
evaluated and warrants a rating in excess of 20 percent.

When intervertebral disc syndrome is moderate with recurring 
attacks, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  Severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief, is rated 40 percent disabling.  Id.  When 
intervertebral disc syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, a 
60 percent rating is assigned.  Id.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
DeLuca v. Brown,, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40 
and 4.45, and VAOPGCPREC 36-97 (December 12, 1997).  The VA 
General Counsel has held that those provisions must be 
considered when a disability is evaluated under Diagnostic 
Code 5293 pertaining to intervertebral disc syndrome.  
VAOPGCPREC 36-97 (December 12, 1997).


At the time that service connection was granted for the 
veteran's low back disorder in May 1995, the 20 percent 
evaluation was assigned based on clinical findings showing a 
disc herniation at L3-4 with no objective evidence of 
functional impairment.  Based on the above clinical findings, 
the RO assigned an initial noncompensable rating.  
Thereafter, in the August 1996 rating decision, the RO 
granted a higher initial rating of 20 percent for the 
veteran's low back disability on the basis that clinical 
findings showed recurring attacks sufficient to warrant 
surgery.

The veteran was seen for fee basis VA examinations in October 
1998 and December 1998.  The veteran reported a history of 
injury to his back in service when he fell off a field truck.  
His symptoms progressed to the point that he underwent back 
surgery in July 1998; he indicated that nerve injury from the 
surgery resulted in a loss of bladder and bowel control and 
numbness from the waist down to his toes.  He reported 
stopping physical therapy due to back pain.  He indicated 
that he used a cane or a walker but does not walk far; he 
also takes pain medication for his back.  On examination, the 
veteran was observed to walk with a left-sided limp.  He had 
difficulty standing on his toes and heels on the left and 
problems performing tandem gait.  At the October 1998 
examination, range of motion in the lumbar spine was as 
follows:  flexion possible to 40 degrees without pain, to 50 
degrees with pain; extension possible to 10 degrees without 
pain and 15 degrees with pain; right and left lateral flexion 
possible to 10 degrees without pain and 15 degrees with pain.  
In December 1998, range of motion in the back was reported as 
follows:  flexion possible to 60 degrees; extension possible 
to 15 degrees; lateral extension possible to 15 degrees in 
both directions.  The veteran complained of pain to palpation 
in the lumbosacral spine.  The examiner indicated that the 
veteran's motion in the lumbar spine was limited by pain with 
no evidence of fatigue or incoordination.  The diagnoses 
included status post lumbar disc removal and neurologic 
residuals secondary to lumbar disc surgery.

In a comment on the December 1998 report of examination, it 
was indicated that there were no medical records available 
for review.  The Court has ruled that the fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and 

contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Further 
examination of the veteran is required.

In addition, while there were some findings reported on the 
October and December 1998 examinations which addressed the 
veteran's functional loss due to pain, it does not appear 
that the RO has fully considered the applicability of DeLuca, 
supra, 38 C.F.R. §§ 4.40 and 4.45, as well as VAOGCPREC 36-
97, in the rating currently assigned for the veteran's low 
back disability under the provisions of Diagnostic Code 5293.  
On remand, the RO should fully consider the foregoing in 
adjudicating the veteran's claim of entitlement to a higher 
initial rating for his low back disorder.

Further, inasmuch as the issue of entitlement to an increased 
rating for the veteran's low back disability must be remanded 
for further VA examination, the Board finds it appropriate to 
defer consideration of the veteran's claim for extension of a 
TTR beyond January 31, 1999, until current clinical findings 
are of record to demonstrate the severity of the veteran's 
post-operative residuals.

The case is hereby REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
ask him to identify the medical 
facilities and providers from whom he has 
received treatment for his service-
connected back disability and his 
urinary, bladder and impotency 
complaints.  Based on his response, the 
RO should obtain copies of all pertinent 
treatment records from the identified 
source(s), to include the West Los 
Angeles, California VAMC and Kaiser 
medical facility referenced by the 
veteran at his July 2000 Board hearing, 
and associate them with the claims 
folder.



2.  The RO should also apprise the 
veteran that he may also supplement his 
application for service connection for 
bladder and urinary problems and 
impotence by submitting statements from 
any physician, VA or private, who may 
have linked those conditions to his 
service-connected low back disorder.

3.  Thereafter, the veteran should be 
scheduled for further VA orthopedic 
examination.  The purpose of the 
examination is to assess the current 
severity of the service-connected low 
back disability.  All tests and studies 
deemed warranted should be accomplished, 
and all findings should be reported in 
detail.  Following review of the entire 
claims file, to include a copy of this 
REMAND, the physician is specifically 
requested to provide a detailed 
assessment of the impairment produced by 
the service-connected back disability.  
The VA examiner should also comment 
specifically on whether the veteran's 
intervertebral disc syndrome is moderate 
with recurrent attacks; severe with 
recurring attacks, with intermittent 
relief; or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief.  The complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient 


manner, appropriate corrective action 
should be undertaken.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for a 
higher initial rating for his low back 
disorder with consideration of 
Fenderson, supra.  The issues of 
entitlement to secondary service 
connection for urinary and bladder 
problems and impotence should be re-
adjudicated in light of all pertinent 
evidence of record and legal authority, 
including 38 C.F.R. § 3.310(a) and the 
Allen decision, cited to above.  
Finally, the RO should re-adjudicate the 
issue of entitlement to an extension of 
a TTR beyond January 31, 1999.  The RO 
should provide full reasons and bases 
for its determinations, addressing all 
issues and concerns noted in this 
REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case 
covering all issues on appeal and given 
the opportunity to respond within the 
applicable time before the case is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


